EXHIBIT 10.13

CASH COMPENSATION ARRANGEMENTS WITH EXECUTIVE OFFICERS

Fiscal 2007 Bonuses

The following are the fiscal 2007 cash bonuses for the following executive
officers:

Timothy
Montgomery

 

Chief Executive Officer

 

$

169,688

 

 

 

 

 

 

 

William Tamblyn

 

Executive Vice President and Chief
Financial Officer

 

$

100,000

 

 

 

 

 

 

 

Lowell Trangsrud

 

Executive Vice President

 

$

100,000

 

 

 

 

 

 

 

Lee House

 

Vice President of Engineering, Voice
Communications and Echo Cancellation
Products

 

$

45,540

 

 

 

 

 

 

 

Chalan Aras

 

Vice President, Corporate Development

 

$

35,438

 

 

 

 

 

 

 

Todd Simpson

 

Vice President, Marketing

 

$

55,261

 

 

 

 

 

 

 

Sandeep Pombra

 

Chief Technology Officer

 

$

53,400

 

Fiscal 2008 Salaries and Target Bonuses

The following are the fiscal 2008 salaries and target bonuses for the executive
officers other than the Vice President, Worldwide Sales:

Officer

 

Salary

 

Target Bonus as %
of Salary

 

 

 

 

 

 

 

Mr. Montgomery

 

$

375,000

 

0

%

Mr. Tamblyn

 

$

266,400

 

60

%

Mr. Trangsrud

 

$

266,400

 

60

%

Mr. House

 

$

231,000

 

40

%

Dr. Aras

 

$

210,000

 

45

%

Mr. Simpson

 

$

218,016

 

45

%

Dr. Pombra

 

$

227,115

 

42

%

Fiscal 2008 Management Bonus Plan

The following is the 2008 Management Bonus Plan applicable to the executive
officers other than the Vice President, Worldwide Sales:

Bonuses will be earned based on (a) Company performance as against the Company’s
2008 Operating Plan, (b) individual performance as against established
individual goals, and (c) discretionary portion.  Weighting of these components
is as follows:


--------------------------------------------------------------------------------


Weighting:

Revenue

 

40

%

Operating Profit

 

30

%

Individual Goals

 

20

%

Discretionary Bonus

 

10

%

Total

 

100

%

Revenue Component of Executive’s Bonus:

No pay out if actual revenue does not exceed at least 80% of target revenue as
set forth in the Company’s 2008 Operating Plan.

For every percentage point actual revenue exceeds 80% of target revenue as set
forth in the Company’s 2008 Operating Plan, the executive will earn 5% of the
portion of target bonus allocated to the revenue component.

Operating Profit Component of Executive’s Bonus:

No pay out if actual operating profit does not equal or exceed at least 70% of
target operating profit as set forth in the Company’s 2008 Operating Plan.

If actual operating profit equals 70% of target operating profit as set forth in
the Company’s 2008 Operating Plan, the executive will earn 40% of the portion of
target bonus allocated to the operating profit component.

For every percentage point actual operating profit exceeds 70% of target
operating profit as set forth in the Company’s 2008 Operating Plan, the
executive will earn (a) an additional 2% of the portion of target bonus
allocated to the operating profit component, until actual operating profit
equals target operating profit as set forth in the Company’s 2008 Operating
Plan, and (b) an additional 3% of the portion of target bonus allocated to the
operating profit component for actual operating profit exceeding target
operating profit as set forth in the Company’s 2008 Operating Plan.

Individual Goals:

Yet to be determined.

Caps on Bonus:

1.             For the revenue component of the payment to pay out greater than
100% of target for the revenue component, actual operating profit must equal or
exceed 70% of target operating profit as set forth in the Company’s 2008
Operating Plan.

2.             The total payout for each Executive will be capped at 200% of
target bonus.

Fiscal 2008 Cash Compensation Arrangements with Vice President, Worldwide Sales

The following are the 2008 cash compensation arrangements with Gary Testa, the
Vice President, Worldwide Sales (references to Plan are to the Company’s 2008
Operating Plan):

Salary:

$250,000

 

 

Bookings commissions:

$100,000 x (Bookings / Plan Bookings) up to Bookings equaling Plan Bookings

 


--------------------------------------------------------------------------------


 

0.5% of Bookings in excess of Plan Bookings up to Bookings equaling 115% of Plan
Bookings

 

 

 

1.0% of Bookings in excess of 115% of Plan Bookings

 

 

Revenue commissions:

$100,000 x (Revenue / Plan Revenue) up to Revenue equaling Plan Revenue

 

 

 

1.0% of Revenue in excess of Plan Revenue up to Revenue equaling 115% of Plan
Revenue

 

 

 

2.0% of Revenue in excess of 115% of Plan Revenue

Operating income

 

commissions:

$0 if operating income is less than 70% of Plan operating income

 

 

 

$8,000 if operating income is 70% or more of Plan operating income

 

 

 

An additional (a) $400 for every percentage point operating income is in excess
of 70% of Plan operating income, plus (b) an additional $200 (in addition to the
$400) for every percentage point operating income is in excess of 100% of Plan
operating income, the sum of (a) and (b) not to exceed $40,000

 

 

 

An additional $50,000 if revenue is 100% or more of Plan revenue

 


--------------------------------------------------------------------------------